Citation Nr: 1214346	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-40 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1970 to April 1973. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for PTSD.  In December 2009 and November 2010, the Board remanded this case for additional development, and it has now been returned for further appellate consideration.  

The appellant proffered testimony at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of this hearing has been associated with the appellant's VA claims folder. 


FINDINGS OF FACT

1.  While on active duty, the appellant was located in an area in the Republic of Vietnam where he may have been exposed to a stressful event.  

2.  Although the appellant may have experienced a stressful event while on active duty, the objective and probative evidence of record preponderates against a finding that he has been diagnosed as currently suffering from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issue involving service connection.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ (and the AMC) since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained. 

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that as a result of the Board's Remand (Decision/Remand) of October 2009, such an examination was performed in May 2010 and December 2010.  The examinations involved a review of the claims file, a thorough examination of the appellant, and opinions that were supported by sufficient rationale.  A copy of the VA examination report is of record.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

During the appellant's October 2009 Board hearing, he explained how long he had been suffering from the claimed psychiatric disorder and the symptoms produced by his condition.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinions with respect to the remaining issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

The Board finds there has been substantial compliance with its December 2009 remand instructions contained in the Decision/Remand with respect to the appellant's PTSD claim.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed PTSD, and it has done so.  Specifically, the AMC was asked to schedule the appellant for another psychiatric examination and it has done so.  The record shows that the appellant appeared before a VA health care worker in May and December 2010, and that after additional testing, a determination was made as to whether the appellant was suffering from PTSD.  Said results were included in the claims folder and the results were returned to the AMC for additional review.  The AMC then issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. at 393. 


II.  Factual Background and Legal Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

Psychoses, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. at 314. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

The appellant contends that, while in the United States Air Force, he was subjected to racial taunts and he was "lied" to by his noncommissioned and commissioned officers.  He has also insinuated that when he was temporarily stationed at Ton Son Nhut Air Base in South Vietnam, the base was overrun by Vietcong and Northern Vietnamese regulars.  He has not claimed that he was subjected to rocket or mortar fire.  He has also averred that he was not fired upon by the enemy, but again, and different stages of the appeal, he has stated that he was fired upon by the enemy and that he fired his weapon at the enemy.  He maintains that since service, he had suffered from depression, anxiety, and sleeplessness.  In summary, the appellant, along with his representative, has claimed that these various stressors have led to the development of PTSD, from which the appellant now suffers.  Thus, he maintains that service connection is warranted for PTSD. 

At this point, the Board would point out that the appellant did serve in Southeast Asia (the Kingdom of Thailand and the Republic of South Vietnam) during wartime.  Per his Armed Forces of the United States Report of Transfer or Discharge (DD Form 214), he was not awarded any type of valour award for his service in Thailand or Korea.  However, he was awarded a National Defense Service Medal, a Vietnam Service Medal, and a Republic of Vietnam Commendation Medal.  

With respect to PTSD, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed in-service stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.

38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the service member's service, the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department evidence that the service member engaged in combat or that the service member was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(t) (2011).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court took judicial notice of the mental health profession's adoption of the DSM-IV in May 1994 (first printing) and its more liberalizing standards to establish a diagnosis of PTSD, specifically, a change from an objective "would evoke. . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard - would a person's exposure to a traumatic event and response involving intense fear, helplessness, or horror.  Hence, the Court noted that a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

For the purposes of establishing service connection, a stressor is an event experienced by the service member during active service that is outside the range of normal human experience and that would be markedly disturbing to almost anyone.  Examples of such events are experiencing an immediate threat to one's life, or witnessing another person being seriously injured or killed.  It is the distressing event, rather than the mere presence in a "combat zone" that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran has participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

As stated, prior to July 13, 2010, service connection for PTSD required:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

In this case, it is in dispute as to whether the appellant ever engaged in combat with the enemy while stationed in South Vietnam.  It is noted that the appellant's service records do not support assertions previously made by the appellant that he was fired upon by the enemy.  Nevertheless, the service records also show that he was stationed at Ton Son Nhut Air Base in November 1972, and said Air Base was attacked during that month.  As such, an inservice stressor is liberally recognized by the Board.  Thus, the only remaining issue is whether the appellant has PTSD caused by the confirmed stressor. 

As noted, in May 2010, the appellant underwent a VA psychiatric examination.  The examiner reviewed the appellant's claims folder along with his medical records, and interviewed the appellant concerning his claim.  Upon completion of the exam, the examiner concluded that the appellant was suffering from a major depressive disorder.  However, said disorder was linked to a nonservice-connected disability (chronic pain syndrome) and not the appellant's military service or any incident therein.  Moreover, the examiner found that the appellant did not meet the criteria for a diagnosis of PTSD. 

An addendum was provided in December 2010.  The examiner provided the following details and explanation:

	. . . It is my opinion that it is less likely as not (less than 50% probability) that [the appellant] does suffer from PTSD due to his presence on the Base at Ton Son Nhut, whether it was attacked or not.

Rationale:  The fact that the VA now recognizes that "fear of hostile military or terrorist activity" is a sufficient cause for PTSD is irrelevant given the statements of [the veteran] to me in my interview and documented in my original report.  He told me he was never shot at and he never mentioned any fear of being involved in hostile military or terrorist activity.  The trauma he focused on was [him being] upset at not being allowed to return to help his wife in the states by his superior officers.  He left the service which was the only out they proposed for him to return to the States to take of his wife.  He is still very angry at his superiors and feels that they "screwed him" out of a military career.  It was this trauma that he seemed to refer to in talking with me about his claimed PTSD.  

In other words, the VA clinical psychologist concluded that the appellant was not suffering from PTSD, that the appellant was not affected by the stressful event that occurred at Ton Son Nhut Air Base, and that any psychiatric disorder from which the appellant was suffering therefrom was due to or the result of or caused by a nonservice-connected condition.  

A review of the appellant's many medical records indicates that he has been diagnosed as suffering from depression.  The record notes that from 2005 to 2009, the appellant received extensive care through the VA Mather Mental Health Outpatient Clinic, and that he had undergone therapy and been prescribed psychotropic medications for the treatment of his mental disorder.  One of his treating physicians, who was a staff psychiatrist in the VA PTSD Program, concluded that the appellant was suffering from major depression and might be suffering from PTSD.  See Letter from T. Z. S., M.D., October 1, 2009.  Another VA clinical psychologist, in July 2008, specifically opined that the appellant was not suffering from PTSD related to his military service.  Of particular note from this examination is the report that the appellant did not complain about any type of stressful experience when stationed in Vietnam.  This same idea or admission by the appellant was repeated by the appellant to the examiner who provided the examination in May 2010.  It is further noted that the examiner in 2008 did not attribute the appellant's major depressive disorder to service or any incidents therein.  

The Board would note that the claims folder is negative for any additional medical documents that contradict the July 2008 and May 2010 examiners' opinions that the appellant has not and does not now suffer from posttraumatic stress disorder.  See Degmetich, Brammer, Rabideau, supra. 

The appellant has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  No other records have been submitted in support in the appellant's claim.  The appellant has submitted no evidence to show that he currently has PTSD.  In short, no medical opinion or other medical evidence showing that the appellant currently has PTSD has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143. 

In this case, a verifiable diagnosis of PTSD has not been given or obtained or sustained.  Without such a diagnosis, entitlement to service connection may not be established.  The Board finds therefore that there is not sufficient evidence to place the evidence in equipoise as to whether the appellant suffers from a mental disorder (PTSD) related to or caused by his military service.  On the basis of these findings and following a full review of the record, the Board concludes that the record does not show that the appellant currently suffers from PTSD, related to his military service, and service connection is not warranted. 

With respect to the appellant's statements and assertions about his claim, the only opinion addressing whether he now suffers from PTSD is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the appellant now suffers from PTSD that was caused by his military service.  There has not been a discussion by the appellant as to the lack of diagnosis by a medical professional or the lack of specific treatment for said condition.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition (PTSD) (or even depression) that resulted from his military service and an incident that occurred therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from a psychiatric condition that he believes to be PTSD.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations such that he is depressed or anxious or that he suffers from sleeplessness.  He is not competent to provide complex medical opinions regarding the etiology or the actual existence of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a black eye or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic PTSD pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The appellant is capable of claiming that he has psychiatric problems however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2011).  





	(CONTINUED ON NEXT PAGE)


The preponderance of the objective and probative medical and other evidence of record is against the appellant's claim for service connection for PTSD, and his claim must be denied. 


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


